0~   TEXAS




Konorable Joe 8. Roberts, Chairman Opinion No. ~-378
Texas Industrial Accident Board
State Insurance Building           Re: Effective date of Senate
Austin, Texas f8fOl                     Bill 64, Acts of the
                                        Legislature, Regular
Dear Mr. Roberts:                       Session 1969.
          Your request for an opinion reads as follows:
         "Senate Bill 64, 61st Legislature, Regular
    Session, 1969 was signed by the Governor of the
    State of Texas ,onMarch 18, 1969 and filed for
    record in the office of the Secretary of State
    on March.l8,,1969.
          "The Board respectfully requests an opinion
    of the language contained in Section 16 of Senate
     Bill 64 which states:.,
                           "This act (shall) take ef-
     fect and be in force sixty (60) days from and
     after its passage. . .'
         ,*
          The Board and many parties wish to know the
    specific day, hour, minute and second in the month
    of Ray in which Senate Bill 64 becomes effective."
          Section 39 of Article III of the Constitution of
Texas provides:
          "No law passed by the Legislature, except the
     general appropriation'act, shall take effect or go
     into force until ninety days after the adjournment
     of the session at which it was enacted, unless
     in case of an emergency, which emergency must be
     expressed in a preamble or in the body of the act,
     the Legislature shall, by a vote of two-thirds of
     all the members elected to each House, otherwise
     direct; said vote to be taken by yeas and nays,
     and entered upon the journals."
          Under the above quoted constitutional prohibition,
the legislature in prescribing an effective date, prior to the

                       - 1870-
Hon. Joe B. Roberts, page 2 (M-278)


expiration of ninety days after adjournment, must pass the
act by a vote of two-thirds of all the members of each house,
and which vote is to be entered upon the journals.
Chorn, 136 Tex. 209, 150 S.W.Zd 70 (1941); Popham v.%$%&on,
mex.     615, 51 S.W.2d 680 (1932); Caples v. Cole, 129     .
370, 102 S.W.2d 173 (1937).
          Senate Bill 64 passed the Senate on February 18 by
a record vote of thirty yeas and no nays, which vote was
recorded in the Senate journal on page 206. Senate Bill 64
passed the House of Representatives by a record vote of one
hundred forty-seven yeas and one nay on March 6, which vote
was recorded in the House journal at page 472. The above
recorded votes constitute two-thirds of all of the members
of each house within the meaning of Secti,on39 of Article III
of the Constitution of Texas.
          The provisions of said Section 39 having been complied
with, Senate Bill 64 will become effective in accordance with
the provisions of the 'emergencyclause which reads, in part, as
follows:
          ". . . [TJhis Act shall take effect and be
     in force sixty (60) days from and after its pass-
     age. . ."
          In view of the foregoing Senate Bill 64 will take
effect and be in force sixty days from and after its passage.
          In construing similar language contained in Section
39 of Article III of the Constitution of Texas with regard to
the phrase "no law . . . shall take effect or go into force
until ninety days after the adjournment of the session at which
it was enacted', the Courts of this State have established
that ninety full days must intervene between the date of ad-
journment and the effective date of the ninety day bill. Halbert
v. San Saba Springs Land and Livestock Association, 89 Tex. 231,
f4 S.W. 639 (1896); Copus v. Chorn, supra.
          By like reasoning, since the emergency clause pro-
vides that the act shall take effect "sixty days from and after
its passage," sixty full days must intervene between the date
of passage and the effective date of Senate Bill 64.
          Since Senate Bill 64 passed the Senate on February
18 and the House on March 6, its passage occurred March 6, 1969,
and the act shall take effect and be in force sixty days from

                        -   1871-
                                                     .

Hon. Joe 8. Roberts, page 3 (N-3'78)


and after March 6, 1969. Therefore, the effective date of
Senate Bill 64 is May 6, 1969, at the beginning of said day,
or stated another way, it is effective 12:Ol A.M. on May 6,
1969.

                            SUMMARY
             The legislature having prescribed that
        Senate Bill 64, Acts of the 61st Legislature,
        Regular Session, 1969, shall take effect Andy
        be in force sixty days from and after its pass-
        age and Senate Bill 64'having received the re-
        quired two-thirds record vote, and entered upon
        the journals of each house, sixty full days must
        intervene between the date of its passage, March
        6, 196,9,and the effective date of this act.
        Therefore, the effective date of the act is the
        beginning of May 6, 1969, or after midnight of
        May 5, 1969.
                                        n




                                                           as
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Rerns Taylor, Chairman
George Kelton;Vice-Chairman
James McCoy
Neil Williams
Malcolm Quick
John Banks
W. V. GEPPERT
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive As.sistant




                           -   1872 -